Citation Nr: 1341406	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-09 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran and his mother testified at a September 2013 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

During the September 2013 Board hearing, the Veteran indicated that he had received fee-basis physical therapy for his left knee.  VA treatment records dated beginning in March 2012 are associated with the claims file, but review of these records does not reveal the content of the treatment records generated by those visits, only that several physical therapy visits occurred between August 2012 and January 2013, and that the records could be accessed through the Veterans Health Information Systems and Technology Architecture (VISTA)  on remand, VISTA should be accessed and the actual VA treatment records generated from these visits should be associated with the claims file.

Also during his September 2013 Board hearing, the Veteran testified that a friend who previously submitted a lay statement in support of the Veteran's claim, R.M., could also speak to the Veteran's left knee symptomatology between his separation from service and his initial VA treatment in 2008.  The record was held open for 60 days after the hearing so that the Veteran could submit this record; 9 statements from several of the Veteran's friends, and from his mother, were received by VA in November 2013.  Review reveals that 3 of the 9 statements, specifically those lay statements received from N.P., B.M., and R.M., address a time period of such length that they are probative to the Veteran's assertions.  Because the June 2012 VA examiner's opinion was partially predicated on a lack of chronic symptomatology between the Veteran's service separation and his first treatment at a VA facility, remand is required so that an addendum opinion can be obtained that takes this new lay evidence into consideration.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Accordingly, the appeal is REMANDED for the following actions:

(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Access VISTA and associate all fee-basis physical therapy records dated between August 2012 and January 2013.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Return the Veteran's claims file to the June 2012 VA examiner and ask that it be re-reviewed, paying special attention to the competent, newly-submitted lay statements from the Veteran's friends and mother in support of the Veteran's report as to his left knee symptoms between 1983 and 2008, especially those from N.P., B.M., and R.M.  Then, the examiner is asked to state an opinion as to whether it is at least as likely as not that the Veteran's left knee disability is to or had its onset in service.  The examiner should fully explain any opinion stated, citing to clinical findings and/or claims file documents.

3.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

